Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 4/8/2020, 5/8/2020, and 7/6/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
CLM
Limitation
SPEC
1, 12, 14
“Management information storage unit that stores management information as associating each corresponding management unit of first and second memory devices…”
Host memory or controller memory [0050]; [0149] containing portion of entry management information table 122 [0054]; [Fig. 9]
BRI: To perform the recited function, the unit is construed as a memory containing entries mapping at least a first address of DEV1 to one or more second addresses of DEV2.
1, 12, 14
“Access control unit that accesses one of the first and second memory 

Cache driver [0026];



2





3



4


5-7


8


9
See below

“stores the management information with the parallel accessible data sizes of the first and second memory devices in respective management units”

“stores the management information as associating one predetermined management…”

“stores usage condition information…” 

“stores usage condition information…”

“stores, as assignment information…”

“stores inconsistency information…”
Corresponding structure in one or more of [Fig. 8, 9, 15, 21-23]
Parallel operation information table 121 [Fig. 8]





1:n mapping [Fig. 9]



Entry usage flag [Fig. 9]; [0056]


Sector usage status [Fig. 15]; [0086]


Assigned state; [Fig. 21]


Dirty flag [0058]; [Fig. 9] 


	Claims depending from 1, 12, or 14, are similarly considered under 112f for the above reasons. Additional functions specified in subsequent claims appear to draw support from one of the above paragraphs or figures as indicated.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 1, 3, 12, and 14 is objected to because of the following informalities:
“management information as associating”
	“as” appears superfluous. The Examiner suggests removing “as”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 16 recites “the access control unit is a memory controller in the first and second memory devices”. [DRW, Fig. 1] depicts a memory controller in each memory device, and there is support for the presence of a memory controller in each device. See also [SPEC, 0143]. 
However, the specification contradicts the scope of these claims because Embodiments 1-4, as described, specifically point out the cache driver 104 as the access control unit described in the claims [SPEC, 0028]. Embodiment 5 replaces the cache driver with a device driver that is NOT aware of the differences between the memory devices, and states that such functionality is provided by a single memory controller shared between the memory devices, that is referred to as the access control unit [DRW, Fig. 31]; [SPEC, 0143]. The drawings and specification therefore appear to be silent to where the access control unit is the device driver or the independent pair of memory controllers.
	Hence, the Examiner considers that support in the Specification for “the access control unit” being mapped to, in the case of claim 15, a device driver; and in the case of claim 16, to two 
Rather, the specification only appears to support an access control unit taking the form of a cache driver or a single shared memory controller, with specific statements contradicting the present claims. At best, the specification provides mere verbatim support for the corresponding claims 15 and 16 as currently presented [SPEC, 0157]. Such limited disclosure is not necessarily sufficient even in the absence of contradictory statements:
“The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. ‘Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement.’”  MPEP § 2163.03.
	Hence, there is inadequate written description for claims 15 and 16 as presented, and they are rejected accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malina US 2019/0065121 in view of Jadon US 10,552,058.

1. A memory access device comprising:
a management information storage unit that stores management information as associating each corresponding management unit of first and second memory devices respectively, the memory devices including a plurality of parallel accessible memories and having different parallel accessible data sizes and different access speeds; and
an access control unit that accesses one of the first and second memory devices on a basis of the management information.
	A management information storage unit is construed as a memory comprising a table storing management information. Management information comprises at least addresses to DEV1 and DEV2. DEV1 and DEV2 have different data sizes and access speeds.
	An access control unit is a memory controller or driver which accesses one of DEV1 and DEV2 based on the management information.

	Malina discloses a memory access device comprising:
a management information storage unit that stores management information as associating each corresponding management unit of first and second memory devices respectively, the memory devices including {a plurality of parallel accessible memories} and having different {parallel accessible} data sizes and different access speeds; and
 “Page table 24 can be used to keep track of the data that is stored in SCM 128 at a given time. Page table 24 can also be used in arranging the data into a page or sector size that is to be stored in NVRAM 122 or in disk 150.” [0081]
“Controller 120 may use a mapping system of mapping systems 14 that maps the logical addresses of SCM 128 to device addresses of NVRAM 122 or disk 150. Page table 24 is also updated to account for the data cached in SCM 128.” [0092]
“Controller 120 in block 906 also updates page table 24 to indicate that the data for the write command has been migrated or paged out of SCM 128.” [0097]
“DSD 106 may not include disk 150 and may instead use NVRAM 122 or SCM 128 for non-volatilely storing data that would otherwise have been stored in disk 150” [0027]

“The migration of data to NVRAM 122 or disk 150 can occur after the data meets a particular page size or sector size (e.g., 512 bytes or 4 KB) for storing the data in NVRAM 122 or disk 150. In this way, it is ordinarily possible for host 101 to have access of data stored in DSD 106 at a more granular level than may otherwise be available without SCM 128.” [0080]
 “SCM 128 has at least one characteristic of being faster than NVRAM 122 in storing data, using less power…and providing a greater usable life…MRAM…PCM…RRAM…FeRAM…PMC-RAM…C-RAM…OUM…NVDIMM-P…3D XPoint” [0003]

As disclosed, SCM and NVRAM constitute second and first memory devices, where the accessible data size and access speeds are different. SCM may store data at a granularity smaller than the size of NVRAM, e.g. a 512B sector or other smaller size than 4KB, while NVRAM may be accessible at a second, larger unit size, e.g. 4KB [0023].
an access control unit that accesses one of the first and second memory devices on a basis of the management information.
	“controller 120 receives a read command from host 101 requesting data stored in NVRAM 122 or disk 150. The read command can indicate a logical address assigned to SCM 128 that is mapped to a device address of NVRAM 122 or disk 150. Controller 120 may check or compare the logical address using page table 24 to determine if the data is already cached in SCM 128 or stored in NVRAM or disk 150.” [0091]
“In block 804, controller 120 reads the requested data from the device address corresponding to the logical address indicated by the read command, and the read data is cached in SCM 128 from NVRAM 122 or disk 150. Controller 120 may use a mapping system of mapping systems 14 that maps the logical addresses of SCM 128 to device addresses of NVRAM 122 or disk 150. Page table 24 is also updated to account for the data cached in SCM 128.” [0092]
Subsequently, the data is sent to the host [0093].
	Malina is not specific to structural details of the SCM device or the NVRAM device. Hence, Malina does not expressly teach the memory devices including a plurality of parallel accessible memories and having different parallel accessible data sizes. Malina does at least disclose motivating factors for providing different accessible data sizes for the SCM, NVRAM and/or disk, e.g. matching the size of the user data to the smallest writable unit of storage [0023-0024; 0035].

	Where Malina is silent to details of the construction of semiconductor memory devices such as NVRAM and SCM, Jadon US 10,522,058 discloses the relationship between a plurality of parallel accessible memories, parallel accessible data units and the parallel accessible data size.
“Still referring to FIG. 3A, the singular values (`1`) recorded for the LBA-sequencing ASL parameters within the ASL lookup table entry for block device 0 dictate that LBAs are to be distributed widely through the structural hierarchy of the flash device with, for example, each page of a sequentially addressed set of four pages (and thus a sequential range of 16 LBAs given the sLB=4 KB logical block size setting) being read or written within a different one of the four constituent dies of the block device, thus effecting 4.times. ("multiplied-by-four") parallelism in the page read or write operation and thus approximately a 4.times. bandwidth increase over a configuration that directs four sequential page read or write accesses to the same erase unit within a given die.” [C24, L25-67].
	Specifically, Jadon discloses a parallel accessible data unit comprising a plurality of physical page units, the parallel accessible data unit having a size proportional to the number of flash memory dies associated with the data unit. The resultant block device exhibits a bandwidth corresponding to the 
	Hence, Jadon discloses implementing a memory device comprising a plurality of parallel accessible memories and further selecting and grouping dies and channels into parallel-accessible data units, e.g. an I/O stripe comprising a number of pages [C26, L34-36] to provide higher bandwidth.
It would have been obvious to the skilled artisan before the effective filing date of the claimed invention to employ known methods of implementing a semiconductor memory device as disclosed by Jadon to the construction of the SCM and NVRAM of Malina; and further to implement the data units and associated data sizes disclosed by Malina using Jadon’s parallel-accessible I/O stripes in order to improve performance, e.g. bandwidth of the memory devices.

12. A memory system comprising:
first and second memory devices that respectively include a plurality of parallel accessible memories and have different parallel accessible data sizes and different access speeds;
a management information storage unit that stores management information as associating each corresponding management unit of the first and second memory devices; and
an access control unit that accesses one of the first and second memory devices on a basis of the management information.
	Claim 12 is rejected on similar grounds as claim 1. Claim 12 further recites first and second memory devices, which correspond to the SCM and NVRAM of Malina, modified with construction techniques for semiconductor memories as disclosed by Jadon.

13. The memory system according to claim 12, wherein the first and second memory devices are non-volatile memories.
wherein the first and second memory devices are non-volatile memories (SCM and NVRAM are both nonvolatile memories [Malina, 0019]).

14. An information processing system comprising:
first and second memory devices that respectively include a plurality of parallel accessible memories and have different parallel accessible data sizes and different access speeds;
a host computer that issues an access command to the first memory device; and
an access control unit that includes a management information storage unit and accesses one of the first and second memory devices on a basis of the management information, the management information storage unit storing management information as associating each corresponding management unit of the first and second memory devices.
	Claim 14 is rejected on similar grounds as claim 12. Claim 14 further recites a host computer that issues an access command to the first memory device (host 101 [Fig. 1] accesses SCM 128 [0022-0023]).

16. The information processing system according to claim 14, wherein the access control unit is a memory controller in the first and second memory devices.
	The combination teaches claim 14, wherein the access control unit is a memory controller in the first and second memory devices (memory controller 120 shared by 128 and 122 [Malina, Fig. 1]).

Claim15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to claim 14 above, and further in view of Li US 2019/0079859.
15. The information processing system according to claim 14, wherein the access control unit is a device driver in the host computer.
wherein the access control unit is a device driver in the host computer (access to one or more memory devices having different block sizes may be implemented using a host-resident storage driver [Fig. 1]).
It would have been obvious to the skilled artisan before the effective filing date to try implementing the memory controller as a device driver as the prior art identified both hardware and software as options for implementing the same functionality and the skilled artisan would have had a reasonable expectation of success when using either option based on the interchangeability as implied by Li.

Allowable Subject Matter
Claims 2-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The following is a statement of reasons for the indication of allowable subject matter:
 	None of the cited prior art of record appear to teach or suggest, in combination with the features of the base claims:
	wherein the second memory device has a faster access speed and a smaller parallel accessible data size compared to the first memory device, and
	the management information storage unit stores the management information with the parallel accessible data sizes of the first and second memory devices in respective management units
	The cited prior art of record teaches various relevant details of semiconductor memory devices.
	Malina discloses performance reasons for employing memory devices having a different access size [0022-0025]; [0033-0035]; and mapping addresses of the NVRAM to address of SCM. Malina is silent to the parallel-accessible nature of the data transfer units employed by semiconductor memories.
	Jadon discloses semiconductor memory device construction, where a memory device comprises a plurality of parallel-accessible memories, and where the physical page size is the same, but the data access size varies with the number of parallel dies in the device, evidenced by the increases in bandwidth when more channels and dies are available to a particular block device (e.g., BD4 [Fig. 3A-B]; [C25, L21-30]). Jadon further discloses a table which stores topological information (e.g., ASL LUT [Fig. 3A]) which could be used to determine a parallel accessible data size, but does not actually store such a size, and further does not store the size together with the management information.

	However, none of the cited prior art of record specifically teach or suggest, in combination with the other recited features:
	the management information storage unit stores the management information with the parallel accessible data sizes of the first and second memory devices in respective management units.
	At best, the prior art indicates that it is beneficial to provide support for multiple different data sizes in one or more memory devices. By matching logical data sizes used by a host with data sizes in the storage device, overhead is reduced and storage efficiency is improved. Dies and planes in separate channels may be accessible in parallel and grouped for accommodating I/O. However none of the cited prior art appears to teach, suggest, or make obvious storing the parallel accessible data sizes of the 
	Accordingly, claim 2 is considered to contain allowable subject matter.
	Claims 3-11 incorporate the subject matter of claim 2 and are considered similarly. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Cai’s Error Characterization, Mitigation, and Recovery in Flash Memory Based Solid State Drives [P1668, A]
Jeong US 2013/0103889
Additional context in which the page sizes of SSDs have increased, and the problems associated therewith. Jeong observes an upward trend in the page size in flash memories [0003]. As the storage capacity of memory devices increase, the overhead of mapping the entire device increases due to a need to store additional mapping units for the added pages. This need may be offset by increasing the page size to reduce the number of mapping entries required to span the entire device [0005].
Increasing the physical page size, however, causes the physical page size of the storage device to diverge from a host sector size (512B) or host cluster size (4KB) [0004]. The divergence of the cluster size and the physical page size or sector size results in increased overhead such as the introduction of read-modify-writes, where the modification of a single cluster of a page results in a full page write [0005-0007]. Other effects may include inefficient garbage collection or space utilization [0009-0010]. An approaches is to employ a cache to buffer modifications to one or more clusters until they can be written together into a page [0008, 0010].


	Tradeoffs between page size and block size and figures of merit of NVM [P220-221].

Mondal US 2015/0331806 discloses a similar device where an NVRAM cache device including flash memory acts as cache, where secondary storage may also be flash-based SSD [0016][0111].
	Hashimoto US 2007/0033341 discloses a similar disk cache where addresses of a cache (segment number) are mapped to addresses of a nonvolatile memory (track number) [Fig. 2].
	Li US 2019/0079859 further discloses that logical bands may be defined that span one or more planes and/or dies, to which data accesses may be directed [0029]. Providing multiple logical bands of different sizes may also minimize the effect of small writes by managing them separately from larger writes [0016-0017; 0021-0022; 0030].
	Benhase US 2014/0019707 describes the issue of limited die-level and plane-level parallelism in SSDs [0007], and buffering mechanisms for minimizing the effect of related problems [0004-0008], by providing buffers having different block sizes to accommodate small, medium, or large data writes [Fig. 4][0045].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714.  The examiner can normally be reached on Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136